      Case 1:19-cv-05795-JGK-BCM Document 26 Filed 06/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      06/23/2020
ERIC ROGERS,
            Plaintiff,
                                                     19-CV-5795 (JGK) (BCM)
       -against-
                                                     ORDER
SPACE COWBOY BOOTS LLC, et al.,
            Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The parties' joint request for a 60-day stay of discovery (see Dkt. No. 25) is GRANTED
to the extent that all deadlines are EXTENDED by 60 days. Discovery is not stayed, but will
close on August 3, 2020. No further extensions will be granted absent compelling circumstances.

        Judge Moses will hold a telephonic status conference on July 27, 2020 at 10:00 a.m. At
that time, the parties are directed to dial (888) 557-8511 and enter the access code 7746387.
Please treat the conference as you would a public court appearance. If a conference or
hearing in another matter is ongoing, please be silent (mute your line) until your case is
called.

         In advance of the conference and no later than July 20, 2020, the parties shall file a joint
letter, no longer than four pages, updating the Court on the status of discovery and settlement.

Dated: New York, New York                     SO ORDERED.
       June 23, 2020


                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
